Citation Nr: 1760004	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  14-11 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to August 1979.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board notes that a February 2014 Statement of the Case addressed four issues, and in a May 2014 statement in lieu of a VA Form 646, the Veteran's representative addressed all of the issues addressed in the Statement of the Case.  However, a March 2014 VA Form 9 indicates the Veteran only appealed the issue of service connection for tinnitus.  Additionally, at the August 2017 hearing, it was clarified that the only issue on appeal was service connection for tinnitus.  Therefore, the Board only has jurisdiction of that issue.  


FINDINGS OF FACT

1.  The Veteran has tinnitus, which, as an organic disease of the nervous system, is a chronic disease listed in 38 C.F.R. § 3.309(a).

2.  The Veteran has experienced ringing in his ears related to tinnitus since his discharge from service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease, such as tinnitus, is shown as such in service or during the presumptive period for chronic diseases, subsequent manifestations of the same chronic disease are generally service connected.  Entitlement to service connection based on chronicity pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, chronic diseases are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  

In the present case, the Board finds that the Veteran has tinnitus, which, as an organic disease of the nervous system, is a chronic disease listed in 38 C.F.R. § 3.309(a).  As a lay person, the Veteran is competent to report symptoms that he perceived through his own senses, such as tinnitus.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A December 2009 VA examination report indicates the Veteran reported having constant tinnitus.  As an organic disease of the nervous system, tinnitus is expressly recognized as a chronic disease under 38 C.F.R. § 3.309(a).

At the August 2017 hearing, the Veteran testified that he first noticed ringing in his ears in service.  The Veteran testified that he was exposed to the sound of large and small weapon fire during the evacuation of Saigon in Vietnam.  The Veteran's DD Form 214 indicates his military occupational specialty was rifleman, and he received a Combat Action Ribbon.  The Veteran's service personnel records confirm he participated in Frequent Wind- Evacuation of Saigon.  Therefore, the evidence establishes an in-service event as the Veteran engaged in combat with the enemy and his noise exposure is consistent with the hardships of such service.  38 U.S.C. § 1154(b).

The record also contains credible evidence of continuity of symptomatology related to tinnitus since the Veteran's discharge from service.  In his June 2009 claim, the Veteran indicated his tinnitus began in 1974.  A March 2009 VA treatment record reflects that the Veteran reported having "constant, bilateral tinnitus characterized as high-pitch ringing that varies in loudness for many years."  A December 2009 VA examination report indicates the Veteran reported an onset of tinnitus of within the last 3 to 4 years.  The December 2009 VA examination report indicates the Veteran's tinnitus is as likely as not a symptom associated with the hearing loss.  In a January 2010 addendum, a VA audiologist opined that the Veteran's tinnitus is less likely related or caused by his military service.  The opinion was given "based on review of record and information provided by the veteran."  As the VA audiologist did not provide a specific rationale for the opinion, the opinion is inadequate.  At the August 2017 hearing, the Veteran testified that he had continuous symptoms of tinnitus since service.  

Although the December 2009 VA examination report indicates the Veteran reported his symptoms began 3 to 4 years prior to the examination, the March 2009 VA treatment record indicates he stated he had his symptoms for "many years," and the Veteran's testimony and June 2009 statement indicate he reported having tinnitus since service.  There is no other evidence contradicting his assertion that he has had continuous symptoms since service.  The Board finds the Veteran's statements at the August 2017 hearing and his written submission in June 2009 regarding the onset of his tinnitus symptoms to be credible, and consistent with the circumstances of his service.  

In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection tinnitus, pursuant to the continuity of symptomatology provisions of 38 C.F.R. § 3.303(b), have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter and service connection for tinnitus is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted.



____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


